Case 3:20-cv-00037-RGJ Document1-2 Filed 01/16/20 Page 1 of 7 PagelD #: 6

 

Summons Division

a 8
Commonwealth of Kentucky FRANKFORT, KY a0e0mae4 8

Alison Lundergan Grimes
Secretary of Sta Office of the Secretary of State

December 12, 2019

RECEIVED

UNUM :

APPEALS UNIT : DEC 17 2019
PO BOX 9548

PORTLAND, ME 04104-5048 BCCPORTAPPEALS

FROM: SUMMONS DIVISION
SECRETARY OF STATE

RE: CASE NO: 19-Cl-07416

COURT: Circuit Court Clerk
Jefferson County, Division: 4
700 West Jefferson St.
Louisville, KY 40202
Phone: (502) 595-3055

Legal action has been filed against you in the captioned case. As provided under
Kentucky law, the legal documents are enclosed.

Questions regarding this action should be addressed to:

(1) Your attorney, or

(2) The attorney filing this suit whose name should appear on
the last page of the complaint, or

(3) The court or administrative agency in which the suit is filed
at the clerk's number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pleading under a particular statute or rule and pay for said service.

 

Kentucky Secretary of State's Offica Summons Division 12/12/2019
Case 3:20-cv-00037-RGJ Document 1-2 Filed 01/16/20 Page 2 of 7 PagelD #: 7

 

coal CL OV 41 g

AOC-105 Doc. Code: Cl
Rev. 1-07
Page 1 of 1 Court [iv]! circus [| _District _

Commonwealth of Kentucky
Court of Justice www.courts.ky.gov

CR 4,02; CR Official Form 1

ri

 

 

 

 

 

 

 

 

——Swisigireuny—
PLAINTIFF
ses cone tenenan tanta
SHAWNNA CHAVERS — a
VS.
RECEIVED DEFENDANT
UNUM yp. we le
APPEALS UNIT cnet cunt tm con 7 bee as ang nee
POBOX9548__ _SEGRETARYOFSTATE

PORTLAND, ME04104-6048

ee ee ee mentee ee -

Service of Process Agent for Defendant:

SECRETARY OF STATE |

THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you
for the relief demanded in the attached Complaint.

The name(s) and address(es) of the party or parties demanding relief against you are shown on the document
delivered to you with this Summons. ,
Date: NOV 9B yi 22 DAVID L. NICHOLSON, CLERK Clerk

By: Lf) a_i.

 

 

 

 

 

Proof of Service
This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:

 

this day of 12,
Served by:

 

Title

 

 
 

Case 3:20-cv-00037-RGJ Document 1-2 Filed 01/16/20 Page 3 of 7 PagelD #: 8

4

JEFFERSON CIRCUIT COURJEFFERSON CIRCUIT COUR

19CIl07416 DIVISION DIVISION FOUR (4)

eth TE

meee

SHAWNNA CHAVERS PLAINTIFF

COMPLAINT

UNUM

APPEALS UNIT

PO BOX 9548

PORTLAND, ME 04104-5058

DEFENDANT

SERVE:
SECRETARY OF STATE
700 CAPITOL AVE
SUITE 152

STATE CAPITOL
FRANKFORT KY 40601

Saat Net Nl Nace! Nee Ne Ne Nee Nee! Nema! Nome! Noe Some! MM Ne ay Nee” Nee Se” Nee! Seana Steet”

ek Lott . ok

Comes the Plaintiff, SHAWNNA CHAVERS, by counsel, and for her cause of action against

Defendant states as follows:

4 COPY
ATTEST: DAVID L, NICHOLSON, CLERK
PARTIES AND VENUE jEFFERSON CIRCUIT COURT
LOUISVILLE, KENTUCKY
BY Wa 4% D.c,
1. Plaintiff is a resident of Louisville, Jefferson County, Kentucky.

 

2. Defendant, Unum Life Insurance Company (hereinafter "carrier" or "Defendant" or "Unum") is a

corporation. doing business in the Commonwealth of Kentucky.

3. This is an action brought by a participant to recover long term disability benefits ("LTD"
respectively) due to her under the terms of an insurance plan governed by §502(e) of the Employment
Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1132(e), which is more specifically, a
contract for disability surance benefits.

3. This Court has jurisdiction pursuant to §502(e) of the Employment Retirement Income Security
i

Case 3:20-cv-00037-RGJ Document 1-2 Filed 01/16/20 Page 4 of 7 PagelD #: 9

‘

Act of 1974 (ERISA), 29 U.S.C. §1132(e).

FACTS
4, Plaintiff was a full-time employee of a qualified employer, (“employer”) for a sufficient time
period so as to be eligible for coverage under the terms of an insurance contract Claim # 152281500,
Policy #137513.
5. Asa full time employee, Plaintiff was eligible for, and was participating in the short and long-term
disability plan (hereinafter referred “STD”, “LTD”, “plan”) offered by employer.
6. Atall times relevant to this Complaint, the LTD Plan was administered by Unum and at all relevant
times Unum remained the so called "plan administrator".
7. Plaintiff applied for and was denied LTD benefits.. Unum found that based on its review
Plaintiff’s medical condition did no support a condition that would have precluded full time work.
However, Plaintiff’s own physicians believe it is apparent that Plaintiff is permanently and totally
disabled.
8. Plaintiff submitted additional medical documentation in order to bolster her disability case.
9. Unum’s in house medical review personnel performed by the Defendant's "hired medical
reviewer(s)", practitioner(s) of unknown qualifications, erroneously concluded that the Plaintiff was
able to perform her own occupation. This was well stated to defendant in the Administrative review.
Thusly, Defendant Unum fails to offer a rational basis as to why it does not concur with opinions
regarding restrictions and limitations consistent with Plaintiffs treating physicians
10. Defendant specifically ignored the opinion of Plaintiff’s treating physicians who opine the
Plaintiff could not even perform sedentary work.
11. Unum refused to consider all of the Plaintiff’s medical ailments, and combined effect on her
body as a whole to terminate benefits. Said action is in violation of Sixth Circuit jurisprudence.
12. Unum’s refusal to consider Plaintiff's combination of medical impairments, and the effect each
has on the other, is error. The Claimant is entitled to have the combination of all impairments
considered under the Plan. The Defendant so callously ignored substantive medical proof that it cannot
now enjoy the, so-called, arbitrary and capricious standard of review despite plan language to the
contrary, and the medical history should be reviewed de novo.
13. Any physician who has personally treated the Plaintiff has never questioned the permanency and
totality of Plaintiff's inability to perform her own occupation.
14. Defendant Unum’s conclusions that Plaintiff is not totally disabled under tis plan was arbitrary
and capricious, based on faulty data, flies in the face of the longitudinal medical evidence from the
Case 3:20-cv-00037-RGJ Document 1-2 Filed 01/16/20 Page 5 of 7 PagelD #: 10

»

treating sources, and was executed in violation of relevant provisions of the plan.

15. Atall relevant times Unum was acting under a conflict of interest as it was the entity which
determined if the Plaintiff was disabled and the entity which is responsible for payment of STD and
LTD wage replacement benefits. Accordingly, the Plaintiff is entitled to discovery over and above that
which is customarily permitted in cases litigated under the ERISA statute.
16. In accordance with the terms of the plan, the Plaintiff did apply for, Security Disability benefits
(“SSDI”) from the Social Security Administration (“SSA”).
17. Although the SSA has not yet rendered a decision on the Plaintiff’s SSA claim, Defendant cannot
ignore the finding of SSA without adequate explanation in its decision even though the decision is
outside the formation of the administrative record. Whitaker v. Hartford Life and Accident Co, 404 F.3d
947 (6" Cir. 2005).
18. Due to Defendant’s actions Plaintiff is entitled to discovery exceeding standard ERISA protocol.
COUNT 1
DENIAL IS IN VIOLATION OF ERISA STATUTE

19. Pursuant to the ERISA statute Plaintiff is entitled to long-term disability benefits under the Plan.
20. Defendant has wrongfully denied Plaintiff LTD benefits and has breached the terms of the Plan
under the dictates of the ERISA statute.

21. Defendant's decision to deny Plaintiffs benefits and their claim handling have been arbitrary and
capricious and is not supported by substantial evidence, and is tantamount to a breach of contract,
violating Plaintiff’s expectations pursuant to the terms of the contract of insurance.

WHEREFORE the Plaintiff prays for the following:

1. For payment of disability benefits due to her, calculated from the date benefits were ceased until the
present, with interest to the extent permitted by law;

2. Foran Order compelling Defendant to continue all disability benefits from the present forward in
time until such time as the terms of Defendant's contract of insurance permits a reinvestigation of
Plaintiff’s continued medical eligibility under the Plan;

3. For attorney’s fees and expenses that Plaintiff has incurred for enforcing her contractual rights as
well as her ERISA rights;

4, For any and all equitable relief Plaintiff is entitled to under common law contract theory, tort, or
under ERISA, including Defendants’ assistance in remedying any damage their termination of benefits
 

Case 3:20-cv-00037-RGJ Document 1-2 Filed 01/16/20 Page 6 of 7 PagelD #: 11

a .

"has caused respecting Plaintiff's credit history;
5. For her costs expended herein;
6. For any and all relief to which Plaintiff may be entitled under any legal claim, whether it be
pursuant to a contract claim, state based statutory claims, federal ERISA based claims, or other claims
that may arise once discovery is complete.

       

ROBERT A. |
1500 Story Ave
Louisville, KY 40206
Counsel for Plaintiff
502-587-0228
Case 3:20-cv-00037-RGJ Document 1-2 Filed 01/16/20 Page 7 of 7 PagelD #: 12

 

ee ee 2 ee ee

| Z99BLSPE9ILS—NAZS-GULE-THEP—-PaPEPPST 1

pals] q4eg :SdSn 1421 nGg
WE 2T:6G:2 eleZrdT eZ} om] Layne

ONIIGNT

ater Be
+y05qu0> ByUeasIOI yo Sle yianb 4

:auoUd |
b6ay .

sjpacddy «

ONTNOVEL JovAded - WANN ”

8r0S-PObeO SIN ‘ONY TLHOd
sva6 XOd Od

LINN ST¥add¥

wnnn

Seth h@22 TODO O2TT BIDE

nee EN

‘
LOA Of uaisingy [A]
BILO-ZO90r Spanquay ‘HEHE

aLINLS dO APLavOmS
SAWS NYOHZONAT NOS

 
